                       Case 1:19-cv-01364-FJS-CFH Document 8 Filed 12/17/19 Page 1 of 3




                                                                                                         P .O. BOX 1328
PAUL M. FREEMAN
                                                                                                441 EAST ALLEN STREET
ANDREW B. HOWARD
                                                                                              HUDSON, NEW YORK 12534
MATTHEW J. GRIESEMER*
                                                                                                    518-828-2021   PHONE

MATTHEW J. GALLAGHER *                                                                                518-828-2420   FAX

*ALSO ADMITTED IN MA




                                                          December 17, 2019

Via ECF
Hon. Christian F. Hummel
United States Magistrate Judge
United States District Court for the Northern District of New York
James T. Foley U.S. Courthouse
445 Broadway, Room 441
Albany, New York 12207

             RE:       Hempchain Farms, LLC v. Kenneth Sack, Organic Growers LLC and
                       Eagle Springs Organic LLC
                       Case No. 1:19-cv-01364-FJS-CFH

Dear Judge Hummel:

        This firm represents Plaintiff Hempchain Farms, LLC in the above-referenced action. We are writing to
respectfully request an extension of time for Plaintiff to file responding papers to Defendants’ Motion to
Dismiss returnable January 24, 2020.

       Defendants’ served a Motion to Dismiss Plaintiff’s Complaint on December 16, 2019. Pursuant to
FRCP, Plaintiff’s responding papers are due on January 7, 2020 and Defendants’ reply papers are due on
January 13, 2020.

      Plaintiff respectfully seeks to extend their time to respond to this Motion to January 31, 2020, and for
Defendants’ time to file reply papers to February 14, 2020.

       Counsel has conferred with Defendants’ counsel requesting an extension of time in order to develop an
appropriate response. Defendants’ counsel has agreed to such extension as memorialized in the attached
proposed Stipulation and Order.

             Thank you for your time and consideration to this matter.

                                                   Respectfully submitted,


                                                   Paul M. Freeman
Cc:          Counsel of Record (via ECF)

                                         FAX A ND ELECT RONIC MAIL SERVICE NOT ACCEPTED
Case 1:19-cv-01364-FJS-CFH Document 8 Filed 12/17/19 Page 2 of 3
Case 1:19-cv-01364-FJS-CFH Document 8 Filed 12/17/19 Page 3 of 3
